DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 15/391,247.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 10/18/2019 and 11/27/2020 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Objection
Claims 3, 8, and 15 are objected to because of the following informality:
Claims 3, 8, and 15 recite, “wherein Pvoicing is a periodicity parameter and Pvoicing is a spectral tilt parameter;”  Examienr believes the claims should recite, “wherein Pvoicing is a periodicity parameter and Ptilt is a spectral tilt parameter;”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation, “generating a decision point … based on the comparison as a decision parameter.”.  It is not clear whether the comparison is referring to the steps of “comparing the first parameter …” and “comparing the second parameter …” or something else.  Furthermore, the claims recites, “generating a decision point used for determining ...”  It is not clear if it is meant to be an intended use of the decision point.  Examiner suggests to amend the limitation in an active statement form.
To further execution, Examiner interprets the limitations as, “generating a decision point to determine whether the first fame comprises unvoiced speech or voiced speech based on the comparing the first parameter with the smoothed first parameter and the comparing the second parameter with the smoothed second parameter”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 3, 8, and 15 recites, “receiving a plurality of frames of a speech signal, wherein the plurality of frames comprise determining a first parameter for the first frame based on a product of (1- Pvoicing) and (1- Ptilt), wherein Pvoicing is a periodicity parameter and Pvoicing is a spectral tilt parameter; smoothing the first parameter for the first frame, based on a smoothed second parameter for the second frame, to obtain a smoothed first parameter for the first frame; computing a difference between the first parameter for the first frame and the smoothed first parameter for the first frame; determining a classification of the first frame based on the computed difference, the classification indicating whether the first frame is an unvoiced speech signal or not an unvoiced speech signal; and estimating energy of the first frame based on the classification of the first frame, wherein the estimated energy of the first frame when the classification indicates the first frame is an unvoiced speech signal is different from the estimated energy of the first frame when the classification indicates the first frame is not an unvoiced speech signal.”
The limitations of receiving a plurality of frames … determining a first parameter … smoothing the first parameter …. computing a difference …. determining a classification … estimating energy …., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a network interface; a CODEC with an encoder or a decoder” in claim 8; and “a processor” and “a memory” in claim 15, nothing in the claim element precludes the step from practically being performed in the mind. For example, a person can listen to other people, draw a estimated voicing parameter, smooth out the estimation, find the differences between the two, make a decision, and estimate energy/volume accordingly. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – “a network interface,” “a CODEC with an encoder or a decoder,” “a processor” and “a memory”. The additional elements in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the recited limitations) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claims 2, 4-7, 10-14, and 16-19 are also directed to processes which manipulate data which are processes which can be performed by a human and implemented by a generic computer. Claims 2 recite a frequency band higher than the other; Claims 4, 11, and 16 recite the estimated energy is higher than the other in a condition; Claims 5, 12, and 17 recite applying a first and a second thresholds for unvoiced/voiced determination; Claim 6 recites weighting the parameters; Claims 7, 14, and 19 recite the values for the weighting 
Accordingly, the limitations of the claims, whether considered individually or as an ordered combination, are not sufficient to add significantly more to improve technological functionality. As such, claims 1-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being anticipated by Claims 1-31 of U.S. Patent No. US 9,570,093 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instant application.  Please see below for the mapping in the table, where the bolded or underlined limitations indicate the corresponding limitations between the copending application and instant application.  Claim 3 of the instant application is mapped to an independent claim of the US Patent as an example as shown below. 

Instant application: 16/506,357
U.S. Patent No. US 9,570,093 B1
Claim 3.

A method for speech processing, comprising: receiving a plurality of frames of a speech signal, wherein the plurality of frames comprise a first frame and a second frame prior to the first frame;
determining a first parameter for the first frame based on a product of (1- Pvoicing) and (1- Ptilt), wherein Pvoicing is a periodicity parameter and Pvoicing is a spectral tilt parameter; 




smoothing the first parameter for the first frame, based on a smoothed second parameter for the second frame, to obtain a smoothed first parameter for the first frame; 











computing a difference between the first parameter for the first frame and the 

smoothed first parameter for the first frame; 


determining a classification of the first frame based on the computed difference, the classification indicating whether the first frame is an unvoiced speech signal or not an unvoiced speech signal; and 




estimating energy of the first frame based on the classification of the first frame, wherein the estimated energy of the first frame when the classification indicates the first frame is an unvoiced speech signal is different from the estimated energy of the first frame when the classification indicates the first frame is not an unvoiced speech signal.
Claim 1.  

A method for processing a speech signal comprising a plurality of 
frames, the method comprising:


determining an unvoicing/voicing parameter for a current frame of the speech signal, wherein the unvoicing/voicing parameter reflects a characteristic of unvoiced/voicing speech of the current frame;  (Claim 3 recites a periodicity and a spectral tilt parameters)



determining a smoothed unvoicing/voicing parameter to include information of 
the unvoicing/voicing parameter of a previous frame prior to the current frame;  


wherein the smoothed unvoicing/voicing parameter is a weighted sum of the 
unvoicing/voicing parameter of the current frame and a smoothed 
unvoicing/voicing parameter of the previous frame;  


computing a difference by a processor between the unvoicing/voicing parameter of the current frame and the smoothed unvoicing/voicing parameter of the current frame;  


identifying unvoiced/voiced classification of the current frame according to the computed difference, wherein the unvoiced/voiced classification indicates whether the current frame comprises unvoiced speech or voiced speech;  and 



processing the current frame by the processor in accordance with the unvoiced/voiced classification of the current frame;  



wherein the smoothed unvoicing/voicing 
parameter of the previous frame is weighted less heavily if the smoothed 
unvoicing/voicing parameter of the previous frame is greater than the 
unvoicing/voicing parameter of the current frame.



With respect to the dependent claims, each of the claims maps to a corresponding dependent claim of the copending application or are found within the scope of the independent claim.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being anticipated by Claims 1-21 of U.S. Patent No. US 10,043,539 B1.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instant application.  Please see below for the mapping in the table, where the bolded or underlined limitations indicate the corresponding limitations between the copending application and instant application. Claim 3 of the instant application is mapped to an independent claim of the US Patent as an example as shown below.

Instant application: 16/506,357
U.S. Patent No. US 10,043,539 B1
Claim 3.

A method for speech processing, comprising: receiving a plurality of frames of a speech signal, wherein the plurality of frames comprise a first frame and a second frame prior to the first frame;


determining a first parameter for the first frame based on a product of (1- Pvoicing) and (1- Ptilt), wherein Pvoicing is a periodicity parameter and Pvoicing is a spectral tilt parameter; 




smoothing the first parameter for the first frame, based on a smoothed second parameter for the second frame, to obtain a smoothed first parameter for the first frame; 












computing a difference between the first parameter for the first frame and the 

smoothed first parameter for the first frame; 



determining a classification of the first frame based on the computed difference, the classification indicating whether the first frame is an unvoiced speech signal or not an unvoiced speech signal; and 


estimating energy of the first frame based on the classification of the first frame, wherein the estimated energy of the first frame when the classification indicates the first frame is an unvoiced speech signal is different from the estimated energy of the first frame when the classification indicates the first frame is not an unvoiced speech signal.
Claim 1.  

A method for speech processing, the method comprising: 





determining, by a processor, an unvoicing parameter for a first frame of a speech signal, 
wherein the unvoicing parameter reflects a speech characteristic of the first frame;  (Claim 3 recites a periodicity and a spectral tilt parameters)



determining, by a processor, a smoothed unvoicing parameter for the first frame by weighting the unvoicing parameter for the first frame and a smoothed unvoicing parameter for a second frame, when the smoothed unvoicing parameter for the second frame is greater than the unvoicing parameter for the first frame, the smoothed unvoicing parameter for the second frame is weighted less heavily than the case when the smoothed unvoicing parameter for the second frame is not greater than the unvoicing parameter for the first frame;  


computing a difference, by the processor, between the unvoicing parameter for the first frame and the smoothed unvoicing parameter for the first frame;  


determining a classification of the first frame according to the computed difference, wherein the classification indicates whether the first frame is an unvoiced speech signal or not;  




processing the first frame by the processor in 
accordance with the classification of the first frame;  and 


outputting a synthesized speech signal according to the processing of the first frame.


With respect to the dependent claims, each of the claims maps to a corresponding dependent claim of the copending application or are found within the scope of the independent claim.


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. US 10,347,275 B2.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instant application.  Please see below for the mapping in the table, where the bolded or underlined limitations indicate the corresponding limitations between the copending application and instant application. Claim 3 of the instant application is mapped to an independent claim of the US Patent as an example as shown below.

Instant application: 16/506,357
U.S. Patent No. US 10,347,275 B2
Claim 3.

A method for speech processing, comprising: receiving a plurality of frames of a speech signal, wherein the plurality of frames comprise a first frame and a second frame prior to the first frame;
determining a first parameter for the first frame based on a product of (1- Pvoicing) and (1- Ptilt), wherein Pvoicing is a periodicity parameter and Pvoicing is a spectral tilt parameter; 




smoothing the first parameter for the first frame, based on a smoothed second parameter for the second frame, to obtain a smoothed first parameter for the first frame; 



computing a difference between the first parameter for the first frame and the 

smoothed first parameter for the first frame; 



determining a classification of the first frame based on the computed difference, the classification indicating whether the first frame is an unvoiced speech signal or not an unvoiced speech signal; and 




estimating energy of the first frame based on the classification of the first frame, wherein the estimated energy of the first frame when the classification indicates the first frame is an unvoiced speech signal is different from the estimated energy of the first frame when the classification indicates the first frame is not an unvoiced speech signal.
1. A method for speech processing, the method comprising:

determining by a processor, a first unvoicing parameter for a first subframe of a speech signal, wherein the first unvoicing parameter is determined using a product of (1−Pvoicing) and (1−Ptilt), wherein Pvoicing is a periodicity parameter and Ptilt is a spectral tilt parameter;



determining by a processor a smoothed first unvoicing parameter for the first subframe according to a smoothed second unvoicing parameter for a second subframe prior to the first subframe of the speech signal;





computing a difference between the first unvoicing parameter for the first subframe and the smoothed first unvoicing parameter for the first subframe;



determining a classification of the first subframe using the computed difference as a decision parameter, the classification indicating whether the first subframe is an unvoiced speech signal or not an unvoiced speech signal; and



performing bandwidth extension on the speech signal for the first subframe, wherein a parameter for performing the bandwidth extension when the classification indicates the first subframe is an unvoiced speech signal is different from a parameter for performing the bandwidth extension when the classification indicates the first subframe is not an unvoiced speech signal..


With respect to the dependent claims, each of the claims maps to a corresponding dependent claim of the copending application or are found within the scope of the independent claim.

Allowable Subject Matter
Claims 1-19 are rejected under 101 rejection, 112 (b) rejection, and Double Patenting rejection, but would be allowable if rewritten to cover the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JONATHAN C KIM/Primary Examiner, Art Unit 2659